DETAILED ACTION
In Response to Applicant’s Remarks Filed 6/29/22
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 9-20 are pending.
Claims 1-7 and 9-20 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2-4, 6-8 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mertens (DE 10302986) (translation attached).  Mertens discloses at least one aperture defined by the seat panel (fig. 3: 10 is a receptacle/aperture); a recessed space (fig. 3: 8) defined by the seat panel; a light assembly (fig. 3: 9); wherein the light assembly is selectively actuable to emit light through the at least one aperture; wherein the at least one aperture defines a light pattern of the light emitted by the light assembly (the aperture includes lens 15 to define the light pattern); and wherein the light pattern at least partially illuminates the recessed space (as shown in fig. 3).
As concerns claims 2 and 3, Mertens discloses a perimeter portion (fig. 1: 11); a beveled portion (fig. 3: 12 is beveled on the rear face having the light); a recessed portion (fig. 3: the rear face of the seatback within 8); wherein the beveled portion is intermediate the perimeter portion and the recessed portion; wherein the recessed space is defined by the recessed portion and the beveled portion; and wherein the at least one aperture is located in the beveled portion (as shown in fig. 3).
As concerns claim 4, Mertens discloses a switch in communication with the light assembly to selectively actuate the light (a person having ordinary skill in the art would understand that a switch is inherently present to turn the light on and off for reading). 
As concerns claims 6 and 7, Mertens discloses wherein the light assembly includes a light source; and wherein the light source includes at least one light emitting diode (LED) in an array of LEDs (paragraph 0013: 9 is an LED array).
As concerns claim 8, as best understood, Mertens discloses wherein the aperture defines an irregular shape (the aperture includes a lens which may be considered irregular in shape).
As concerns claims 15-17, Mertens discloses wherein the seat panel is installed to a rear of a seatback, which is capable of being used on a tiltable forward seating assembly in vehicle having a rear seating assembly such that the light is emitted toward a leg space of the rear seating assembly in an orientation parallel to a vehicle floor.

Claim(s) 1, 4, 6, 7, 9-11, 13 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koliba (US 2008/0219016).  Koliba discloses at least one aperture defined by the seat panel (paragraph 0017, the light is within an aperture/housing in the recessed portion); a recessed space (fig. 3: 36) defined by the seat panel; a light assembly (fig. 3: 40); wherein the light assembly is selectively actuable to emit light through the at least one aperture; wherein the at least one aperture defines a light pattern of the light emitted by the light assembly (the aperture defines the area through which the light is projected); and wherein the light pattern at least partially illuminates the recessed space (as shown in fig. 3).
As concerns claim 4, Koliba discloses a switch in communication with the light assembly; wherein the switch is selectively actuable to actuate the light assembly (paragraph 0018).
As concerns claims 6 and 7, Koliba discloses wherein the light assembly includes a light source; and wherein the light source includes at least one light emitting diode (LED) bulb (paragraph 0019).
As concerns claim 9, Koliba discloses the seat panel installed to a seat configured to be attached to a mounting surface (paragraph 0016: 36 is formed by a hard plastic shell mounted to the rear of a seatback); wherein, with the seat panel in the installed position relative to the mounting surface, the seat panel defines a plane extending through the at least one aperture; wherein the plane is substantially parallel to the mounting surface; and wherein the light pattern is contained between the plane and the mounting surface (as shown in fig. 3).
As concerns claim 10, Koliba discloses wherein the at least one aperture defines an uppermost edge; and the plane includes the uppermost edge (as shown in fig. 3).
As concerns claim 11, Koliba discloses a control unit in communication with the light assembly; wherein the control unit is actuable to actuate the light assembly to emit the light pattern (paragraph 0018 discloses that the light 40 may be connected to the control unit controlling the courtesy lamps of the vehicle to actuate the light on and off, such as when a door is closed or open).
As concerns claim 13, Koliba discloses wherein the seat panel is installed to a vehicle; wherein the vehicle includes a network in communication with a power source (paragraph 0040: the vehicle includes a circuit network of lights in communication with a power source); and wherein the control unit is in communication with the network to receive power from the power source to actuate the light assembly (as discussed in claim 11).
As concerns claims 15-17, Koliba discloses wherein the seat panel is installed to a rear of a seatback (fig. 3), which is capable of being used on a tiltable forward seating assembly in vehicle having a rear seating assembly such that the light is emitted toward a leg space of the rear seating assembly in an orientation parallel to a vehicle floor (fig. 3: rear seat 50 shown and front seat 30 includes a circular portion likely denoting a rotatable seatback as is known in the art).
As concerns claim 18, Koliba discloses wherein the light assembly is selectively actuable to change a color of the light from a first color to at least a second color (Koliba, claim 5).
As concerns claim 19, Koliba discloses wherein the light assembly is selectively actuable to change a luminosity of the light from a first luminosity to at least a second luminosity (Koliba, claim 9).
As concerns claim 20, Koliba discloses a pocket portion (fig. 3: 38) attached to the seat panel; wherein the pocket portion at least partially encloses the recessed space to define a pocket such that the light pattern at least partially illuminates the pocket.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koliba in view of Munday (EP 3 064 401).  Koliba does not teach wherein the switch is a haptic switch.  However, Munday teaches a recessed light (72) in a seatback panel which has a touch type switch the provides a tactile feedback (paragraph 0046), which is considered old and well known in the art.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the switch to be a haptic switch in order to provide a long lasting switch which is flush with the seat panel surface (as discussed paragraph 0046).  

Claims 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mertens in view of Valeo Vision (DE 202013002220) (translation attached).  As concerns claims 11 and 12, Mertens does not teach a control unit actuable to actuate the light assembly to emit the light pattern.  However, Valeo Vision teaches a control unit actuable to actuate the light assembly to emit the light pattern, receive power at a first voltage level from a power source; and output power at a second voltage level to the light assembly (paragraph 0031 discusses a detection means which controls the light assembly such that a lower voltage is output from the power source when a greater amount of ambient light is detected).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the prior art to include a control unit such as that taught by Valeo Vision in order to control power usage.  

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koliba.  Koliba does not expressly teach a control interface remote from the seat panel for controlling the control unit/light assembly.  However, front control panels within a vehicle which are used to control vehicle accessories including climate control, seat movement and lighting are considered old and well known in the art.  It would have been to a person having ordinary skill in the art, at the time that the invention was filed to use known control panels to control the light assembly within the vehicle. 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive and persuasive, in part.  With respect to claim 1, Applicant argues Mertens does not teach a seat panel or an aperture within the seat panel.  The Office disagrees.  The back face of the seatback as a whole is considered the “seat panel” under a broadest reasonable interpretation with the “aperture defined by the seat panel” being housing 10 which includes an aperture through which the light from the LED bulb is emitted.  The claim does not recite any structure delimiting what the “seat panel” is.  The claim is structured with the preamble stating “a seat back panel comprising” but does not actually provide any panel surface, sheet or structure.  All that is provided is that it defines an aperture, a recessed space and light (i.e. it does not provide that it covers the seatback, is formed from a sheet of material, has a continuous or flat structure or the like).  
Applicant provides similar arguments with respect to claim 1 and the use of the Koliba reference including paragraph 0017 stating that the lamp 40 is attached to a top planar surface of the shell 36.  While Examiner acknowledges the difference between the prior art being a panel with a hole/aperture and Koliba teaches a panel with a lamp attached to a panel, the claim language does not recite the narrow reading Applicant infers under broadest reasonable interpretation. As discussed above, “the seat panel” of claim 1 has no structure except an aperture, recess and light and accordingly the entire back face in that area may broadly be considered a seat panel.  As the claim is structured, the “seat panel” itself is only the limitations provided and does not include the additional plate/flat structure Applicant is basing the arguments on. 
Applicant’s arguments with respect to Pozzi are considered persuasive.  The light bar of Pozzi does not define an aperature as claimed. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636